Case 2:20-cv-00079-JRG Document 21-1 Filed 06/11/20 Page 1 of 1 PageID #: 62



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                        §
 EQUIPMENT LLC,                                 §
                                                §
         Plaintiff,                             §         C.A. No. 2:20-cv-00079
                                                §
 v.                                             §        JURY TRIAL DEMANDED
                                                §
 ONE PLUS TECHNOLOGY CO. LTD.,                  §
 ET AL                                          §
                                                §
          Defendants.


       ORDER GRANTING THE PARTIES’ JOINT AGREED MOTION TO EXTEND
      TIME TO ANSWER OR OTHERWISE PLEAD IN RESPONSE TO PLAINTIFF’S
         COMPLAINT AND WAIVER OF FOREIGN SERVICE REQUIREMENT

        Before the Court is the parties’ Joint Agreed Motion to Extend Time to Answer or

Otherwise Plead in Response to Plaintiff’s Complaint and Waiver of Foreign Service Requirement

in each of the above-referenced actions.

        Having considered the request and waiver, the Court GRANTS the Motion. IT IS HEREBY

ORDERED that the deadline for the Defendants to move, answer, or otherwise respond to the

Amended Complaint is extended to and includes September 30, 2020.
